Case: 1:17-md-02804-DAP Doc #: 2925-2 Filed: 11/12/19 1 of 8. PageID #: 429914




                     EXHIBIT B
    Case: 1:17-md-02804-DAP Doc #: 2925-2 Filed: 11/12/19 2 of 8. PageID #: 429915




     VIA EMAIL: david@specialmaster.law
     August 17, 2018
     David R. Cohen
     24400 Chagrin Blvd.
     Suite 300
     Cleveland, OH 44122
            Re: In Re: National Prescription Opiate Litigation, Case No.1:17-MD-2804
     Dear Special Master Cohen:
            I write in response to the letter from Donna Welch dated August 4, 2018
     (“Welch Letter”), seeking a ruling requiring Track 1 Plaintiffs to: (i) respond fully to
     Interrogatory Nos. 6, 7, and 10 within 10 days; and (ii) produce all documents in
     their possession, custody or control responsive to RFP No. 10, including
     communications, and provide Manufacturer Defendants with detail about the
     custodial sources they are searching for responsive documents. Defendants’
     requests should be denied in their entirety because: (i) Plaintiffs have provided, or
     will provide today, sufficient responses, including, pursuant to Rule 33,
     identification of the records from which the information sought in Interrogatories 6,
     7, and 10 may be extracted, to the extent it exists; and (ii) Plaintiffs have already
     agreed to produce all documents that are responsive to RFP 10.
     I.     THE INTERROGATORY RESPONSES ARE PROPER
            A.     The Interrogatories at Issue
            Interrogatories 6, 7, and 10 all pertain to the Defendants’ theory that
     individual prescriptions are at issue in this case. These Interrogatories, attached in
     their entirety at Exhibit 1, request that Plaintiffs provide detailed information
     regarding individual prescriptions, individual doctors, and individual patients.
            B.     Plaintiffs’ Responses
             Plaintiffs have responded to these Interrogatories (or will so supplement
     their responses today) by providing or agreeing to provide the documents in their
     possession, custody or control containing the requested information to the extent it
     exists or is readily accessible. 1 Plaintiffs have identified to the Defendants (or will
     identify today), the records they have produced where information pertaining to


1Plaintiffs will provide their supplemental responses to you once they have been served on
Defendants.
    Case: 1:17-md-02804-DAP Doc #: 2925-2 Filed: 11/12/19 3 of 8. PageID #: 429916




     particular prescriptions and particular patients may be found. No more is required.
            As the three interrogatories in dispute make clear, Defendants continue to
     treat these cases as aggregations of individual personal injury claims. However,
     Plaintiffs seek redress for harms to the counties and cities themselves, not to
     individual residents of those communities. Plaintiffs’ claims do not turn on the
     contention that particular prescriptions were medically unnecessary or improper.
            Defendants contend that it is unprecedented for plaintiffs asserting fraud-
     based claims to refuse to identify the misrepresentations that give rise to their
     claims, but Defendants ignore the fact that Plaintiffs here have identified, in detail,
     the misrepresentations and omissions on which their claims rely. See, e.g., Summit
     Second Amended Complaint (“Summit SAC”) ¶ 177. 2 Plaintiffs have also identified
     the targets of these misrepresentations and omissions: the medical and patient
     communities within their jurisdictions and beyond. See Summit SAC ¶¶ 146, 155-
     160, 174-76, 178, 351-56, 488-94. Nor have Plaintiffs balked at providing evidence to
     support these allegations, to the extent that such information is within their
     possession, custody, or control, and may be produced without undue burden. 3
     Moreover, it is also worth noting that Defendants, through their own call notes, sales
     training materials, and prescribing and sales data, for example, have always had
     information concerning every doctor they visited, what was said during those visits,
     and what prescriptions each doctor wrote.
            In seeking information regarding individual prescriptions, Defendants
     ignore the fact Plaintiffs contend that Defendants’ misrepresentations affected every
     prescription for opioid therapy, because, in light of Defendants’ concealment of the
     truth, no doctor was able to perform a proper risk/benefit assessment without
     accurate information about either the risks or the benefits. See Summit SAC ¶¶ 146,
     155-160, 174-76, 178, 351-56, 488-94, 714. 4 This does not mean that no prescriptions
     would have been written, but rather that every prescription was affected in some
     form by Defendants’ misrepresentations and omissions—in whether to prescribe

2Parallel allegations are contained in the operative Complaints for the City of Cleveland and
Cuyahoga County. Plaintiffs cite to the Summit SAC as an exemplar, rather than to all three
complaints, in the interest of brevity.
3To date, the Track One Plaintiffs have produced a total of 3,851,301 pages of documents to
Defendants.
4 Each of the Plaintiffs has disclaimed the intention of seeking reimbursement from the
Defendants for prescriptions paid for by the Plaintiff based on the contention that the prescription
for which reimbursement is sought was improper or not medically necessary. See Let. to M.
Cheffo et al. from D. Butler dated July 16, 2018 (regarding City of Cleveland) attached hereto as
Exhibit 2; Let to M. Cheffo et al. from H. Shkolnik dated July 16, 2018 (regarding Cuyahoga
County) attached hereto as Exhibit 3; Summit Opp. to MTD, Dkt. # 654, at 3 n.2 (dated May 25,
2018).
Case: 1:17-md-02804-DAP Doc #: 2925-2 Filed: 11/12/19 4 of 8. PageID #: 429917



David R. Cohen                                                                    Page 3
August 17, 2018

  opioids, at what dosages, and for what length of time. Defendants’ conduct also
  impacted what cautions were conveyed to patients, how patients were monitored,
  and how and whether doctors identified signs of addiction. See, e.g., Summit SAC
  at ¶ 177.
         Contrary to Defendants’ contentions that Plaintiffs’ theory is
  “unprecedented,” in analogous situations, courts have recognized that conduct
  broadly directed at a community at large cannot be atomized into a series of
  individual decisions in order to obscure the larger picture. For example, in In re
  Neurontin Mktg. & Sales Practices Litig., 712 F.3d 21, 29 (1st Cir. 2013), the First Circuit
  noted that “no physician in this case, or in the Neurontin MDL as a whole, testified
  that he or she prescribed Neurontin because of defendants' fraudulent off-label
  marketing.” Instead, like here, the plaintiffs in Neurontin relied on statistical,
  aggregate proof, explaining that plaintiffs’ experts’ “regression analysis found a
  causal connection between the fraudulent marketing and the quantity of
  prescriptions written for off-label indications.” Id. at 29-30. The court further noted
  that such aggregate proof could in fact be “preferable” to individualized,
  prescription-by-prescription analysis:
          Dr. Rosenthal testified as to the well-recognized unreliability in the
          field of healthcare economics of asking doctors individually whether
          they were influenced by the many methods of off-label marketing. She
          said that self-reporting from physicians about patterns of practice that
          may be controversial shows both conscious reluctance and
          unconscious bias, which lead them to deny being influenced. As a
          result, it is preferable “[t]o examine objectively the causal association
          between promotion and sales using ... econometric models.” Dr.
          Rosenthal utilized the standard practice of using “aggregate data and
          ... statistical approaches to link patterns in promotional spending to
          patterns in prescribing for the drug.” Dr. Rosenthal testified that it was
          “neither standard nor appropriate to look physician by physician.”
  Id. at 30.
         While Neurontin involved claims by a third-party payor of fraudulent
  behavior by a pharmaceutical manufacturer, the court in People v. ConAgra Grocery
  Prod. Co., 17 Cal. App. 5th 51 (Ct. App. 2017), reh'g denied (Dec. 6, 2017), review denied
  (Feb. 14, 2018), examined the issue of aggregate proof in the context of a nuisance
  claim. The court found that it was proper for each plaintiff to prove the existence of
  a nuisance in its jurisdiction by using aggregate data concerning the number of
  homes in each jurisdiction constructed before lead paint was banned, the number of
  housing units in each entity with lead paint hazards, and the total number of
  children who were poisoned by lead in each jurisdiction. See Id. at 113-116. The
  court also rejected the argument that plaintiffs must prove the location and identity
    Case: 1:17-md-02804-DAP Doc #: 2925-2 Filed: 11/12/19 5 of 8. PageID #: 429918



David R. Cohen                                                                    Page 4
August 17, 2018

     of each coat of lead paint that was applied to any surface in the jurisdictions in order
     to succeed in their public nuisance claim. As these cases show, it is perfectly proper
     for Plaintiffs to prove their case through aggregate proof and to articulate a causal
     chain that recognizes the aggregate nature of the harms Defendants have caused.
            The above aside, Plaintiffs do not dispute that, as Defendants point out in the
     Welch Letter, Defendants are free to mount any defense they choose, even one that
     does not address Plaintiffs’ claims. 5 But, discovery is limited to matters that are
     proportional to the needs of the case, and in determining the proportionality of the
     discovery the Defendants seek, the tangential connection of Defendants’ theory to
     the claims Plaintiffs assert is a factor that deserves due consideration. Fed. R. Civ.
     P. 26(b)(1).
            In this case, Interrogatories 6, 7, and 10 do not call for Plaintiffs to produce
     information they have or plan to assert in this case, but rather, they ask Plaintiffs to
     undertake to analyze data and make identifications that are neither necessary nor
     appropriate with respect to the claims Plaintiffs are asserting. Rule 33 of the Federal
     Rules of Civil Procedure recognizes that, in some instances, the interrogating party,
     rather than the responding party, should bear the burden of extracting information
     from voluminous records. Specifically, Rule 33 provides:
            If the answer to an interrogatory may be determined by examining,
            auditing, compiling, abstracting, or summarizing a party's business
            records (including electronically stored information), and if the
            burden of deriving or ascertaining the answer will be substantially the
            same for either party, the responding party may answer by:
                (1) specifying the records that must be reviewed, in sufficient
                detail to enable the interrogating party to locate and identify them
                as readily as the responding party could; and
                (2) giving the interrogating party a reasonable opportunity to
                examine and audit the records and to make copies, compilations,
                abstracts, or summaries.
     Fed. R. Civ. P. 33(d). See, e.g., Wilkinson v. Greater Dayton Regional Transit Authority,
     No. 3:11CV00247, 2012 WL 3527871, at *9 (S.D. Ohio, Aug. 14, 2012) (under FRCP
     33(d), producing party was not required to perform analysis of a “gigantic number
     of documents” to provide individualized information based on requesting parties
     theory of the case); Lunkenheimer Co. v. Tyco Flow Control Pacific Party Ltd., No. 1:11-
     CV-824 2015 WL 631045, at *2 (S.D. Ohio, Feb. 12, 2015) (answer to interrogatory not
     required when burden to derive answer was the same for both sides); FenF, LLC v.

5 To the extent that Defendants present a defense grounded in analysis of individual
prescriptions, Plaintiffs reserve the right to respond to and/or refute that defense.
    Case: 1:17-md-02804-DAP Doc #: 2925-2 Filed: 11/12/19 6 of 8. PageID #: 429919



David R. Cohen                                                                          Page 5
August 17, 2018

     Healio Health Inc., Case No. 5:08CV404, 2008 WL 11379993, at *3 (N.D. Ohio, 2008)
     (FRCP 33(d) satisfied when the “burden of reviewing those records would be equal
     upon Plaintiff as it would be on Defendants”).
             In nearly identical circumstances, a district court in Tennessee rejected a
     nursing home’s request to require the government to identify individual false
     claims. United States of America ex rel. Glenda Martin v. Life Care Centers of America,
     Inc., Nos. 1:08-cv-251, 1:12-cv-64, 2015 WL 10987029, (E.D. Tenn. Feb. 18, 2015). In
     Life Care, the court had held (twice) that the government could prove its case
     through statistical sampling and extrapolation.6 Id. at *2. Defendant subsequently
     sought to compel the Department of Justice to identify “each of the alleged claims,
     records or statements on which the Government intends to establish liability and
     damages” and “those submitted claims that resulted from, or were caused by Life
     Care’s alleged corporate pressure.” Id. at *1. In denying the motion, the court noted
     that: “Defendant is not simply requesting that the Government disclose discovery,
     they are essentially requesting that the Court impose an affirmative burden on the
     Government to identify each claim in the total universe of claims which could be
     categorized as false.” Id. at *3. Like Defendants here, the nursing home claimed
     that the discovery was critical to its ability to investigate and develop its factual
     defenses. Id. “Simply because the Defendant may choose, among these options, to
     pursue a litigation strategy that relies on a claim-by-claim review does not justify
     placing the burden on the Government to be the party that performs that review.”
     Id. at *3. Because the government produced the underlying claims data, defendant
     had the information to perform the analysis itself. Id. The court noted that
     defendant’s complaints regarding the burden of conducing such a review “seems to
     reinforce the Court’s earlier observation that insistence on such an individualized
     review by either party is not justified in this case.” Id.
             Here, Plaintiffs have produced, or are producing, to Defendants (to the extent
     that it exists in their possession, custody, and control) the information Defendants
     would need to conduct the analysis they ask Plaintiffs to perform. Of course,
     however, Plaintiff are not in possession of broad data about all opioid prescriptions
     written within their counties, when they have not paid for such prescriptions nor
     otherwise been provided information about them. Nor are Plaintiffs in possession
     of information that would identify every person who became addicted to any
     substance or was otherwise harmed as a result of any prescription of an opioid.

6“When considering the possibility of having the Government identify each and every false claim,
the Court found that the Government could specify in detail the specific claims for which it alleges
are false, but in order to do so, it would require the devotion of more time and resources than
would be practicable for any single case.” (Id. at 26) (emphasis original).” Id. at *3. While Plaintiffs
do not bring claims under the False Claims Act, the Life Care rationale is even more powerful here,
where the government entities do not seek recovery for individual claims they paid, but for
impacts on public health and public safety to which municipal governments have had to respond.
    Case: 1:17-md-02804-DAP Doc #: 2925-2 Filed: 11/12/19 7 of 8. PageID #: 429920



David R. Cohen                                                                      Page 6
August 17, 2018

     Plaintiffs have supplemented or will supplement today their responses to
     Interrogatories 6, 7, and 10 to identify the records that have been produced from
     which Defendants may identify individuals who were prescribed opioids, and/or
     became addicted to opioids to the extent they exist. 7 If Defendants believe that such
     individual identifications are necessary for their defense, they are free to undertake
     the analysis to make those identifications from data they obtain from Plaintiffs or
     from non-parties where the information is outside the possession of the Plaintiffs.
     But Defendants cannot compel Plaintiffs to perform the analysis for them when
     Plaintiffs have not themselves performed the analysis and do not contend that this
     kind of analysis is relevant or helpful to prove their claims. Harris v. Advance
     America Cash Advance Centers, Inc., 288 F.R.D. 170, 173 (S.D.Ohio,2012) (“a party need
     only produce existing documents, and not create documents”); U.S. Howard v.
     Lockheed Martin Corp., No. 1:99-CV-285 2012 WL 139198, at *5 (S.D. Ohio, Jan. 18,
     2012) (motion to compel denied under FRCP 33(d) and producing party not
     compelled to create the requested process/analysis which otherwise did not exist).
            Plaintiffs additionally note that Interrogatory 10 asks for prescriptions that
     Plaintiffs contend “were unauthorized, medically unnecessary, ineffective, or
     harmful.” As discussed above, Plaintiffs do not contend that particular prescriptions
     were medically unnecessary, ineffective, or harmful. Defendants cannot force
     Plaintiffs to identify details about contentions they do not make. 8
     II.    PLAINTIFFS HAVE AGREED TO PRODUCE NON-PRIVILEGED DOCUMENTS
            RESPONSIVE TO RFP 10
             RFP 10 calls for production of “All Documents and communications relating
     to any evaluation, assessment, analysis, modeling, or review of any cost or financial
     or economic impact associated with the alleged improper prescribing of Opioids.”
     As Defendants recognize, Plaintiffs agreed to produce all responsive documents in
     their custody and control. Nevertheless, Defendants complain that Plaintiffs have
     not affirmatively stated that they are not withholding correspondence responsive to
     this request. In so arguing, Defendants ignore the fact that Plaintiffs already stated
     that they will not withhold any non-privileged, responsive documents. Defendants
     similarly complain that Plaintiffs have not identified the custodians whose
     documents have been searched specifically in the context of this request, but
     Plaintiffs identified the custodians whose documents are being searched in
     connection with Plaintiffs’ document productions. No ruling is required with

7Plaintiffs further agree to respond to written questions on the FRCP 30(b)(6) Topics related to
these issues, namely Topics 4, 5, 6, 19, and 29, to the extent such information and documents exist.
8 Perhaps Defendants recognize this problem, paraphrasing Interrogatory 10 in the Welch letter
to drop “contends.” A similar problem exists in the wording of Interrogatory 7, where Defendants
ask Plaintiffs to identify “every person who allegedly became addicted to any substance or was
otherwise harmed,” because Plaintiffs do not allege harm to individuals persons.
Case: 1:17-md-02804-DAP Doc #: 2925-2 Filed: 11/12/19 8 of 8. PageID #: 429921



David R. Cohen                                                            Page 7
August 17, 2018

  respect to RFP 10 because Plaintiffs agreed to produce all non-privileged documents
  in their possession, custody, or control responsive to this RFP.
                                        Sincerely,




                                        Paul J. Hanly, Jr.
